Title: From Thomas Jefferson to John Strode, 5 June 1805
From: Jefferson, Thomas
To: Strode, John


                  
                     Dear Sir 
                     
                     Washington June 5. 05.
                  
                  In a letter to me some years ago you recommended some person to me as a manager, should I want one at Monticello—not having the letter here I am not able to turn to it, nor to recollect the name. the person whom I have there at present is at the wages of £.60. & the ordinary allowance of pork & corn for his family. he is as good a one as can be. but I yesterday recieved notice from him that unless I would raise his wages to £100. he could remain only this year. this is so great a jump, that if I can get another worthy of confidence, I think to do so. were I at home to have an eye to the manager myself, it would be less important. but obliged as I am to abandon every thing to him, it is all-important to have one who may be confided in. my manager there has to provide for the maintenance of a family of about 40 negroes at all times, and for my own family about 3. months in the year; to hire annually and overlook about 10. laboring men, employed in a little farming but mainly in other works about my mills, & grounds generally; to superintend the grist mill, and a nailery of 10. to 15. hands, provide their coal, sell the nails Etc. I love industry & abhor severity. would the person whom you formerly recommended answer these purposes, is he to be had or do you know any other? it would render me the most essential service could I get one in whom I could repose myself entirely. indeed no event of this kind could have afflicted me more, as the conduct of the present man leaves me as perfectly satisfied absent as present. he has required an immediate answer from me, which however I shall endeavor to put off till I hear from you. I think I shall be with you about the middle of July & shall have the pleasure of calling. in the mean time be so good as to give me some comfort on the above subject with as little delay as possible. accept my friendly salutations & respects
                  
                     Th: Jefferson 
                     
                  
               